               Case 1:20-cv-11834-WGY Document 2 Filed 10/09/20 Page 1 of 3




                                         UNITED STATES DISTRICT COURT
                                          DISTRICT OF MASSACHUSETTS

                                                                    _X
U.S. Bank Trust National Association, as
Trustee, for ABS Loan Trust,
              Plaintiff,

v.                                                                                Civil Action No.

Edward J. Abell, III, Individually;                                               VACANT PROPERTY:
Edward J. Abell, III, as Trustee of the                                           24 Lawndale Circle
Abell Family Revocable Living Trust,                                              Gloucester, MA 01930
Shilo M. McLeod-Abell f/k/a Shilo
Luciano-Abell, Individually; Shilo M.
McLeod-Abell f/k/a Shilo Luciano-Abell as
Trustee of the Abell Family Revocable
Living Trust; Deutsche Bank National
Trust Company as Trustee for Indymac
Indx Mortgage Loan Trust 2007-AR5,
Mortgage Pass-Through Certificates
Series 2007-AR5; the United States
Department of Justice, U.S. Attorney’s
Office for the District of Massachusetts; and
The Commonwealth of Massachusetts,
Department of Revenue,
               Defendants.
_____________________________________X

                           PLAINTIFF’S FEDERAL RULE OF CIVIL
                     PROCEDURE 7.1 CORPORATE DISCLOSURE STATEMENT

           Pursuant to Federal Rule of Civil Procedure 7.1 and to enable District Judges and

Magistrate Judges of the Court to evaluate possible disqualifications or recusal, the undersigned

counsel for U.S. Bank Trust National Association, as Trustee for ABS Loan Trust (“U.S. Bank”)

states the following:

1.         U.S. Bank is a foreign corporation organized and existing under the laws of the State of

           Delaware with its principal place of business located at 60 Livingston Avenue, St. Paul,

           MN 55107.


U.S. Bank Trust National Association as Trustee v. Edward J. Abell, III, et al.
24 Lawndale Circle, Gloucester, MA
DG&L File No.: 56337                                                    1
               Case 1:20-cv-11834-WGY Document 2 Filed 10/09/20 Page 2 of 3




2.         U.S. Bank is a wholly owned subsidiary of U.S. Bancorp, a bank holding company

           organized and existing under the laws of Delaware with a principal place of business at

           1761 Saint Andrew Place, Santa Ana, CA 92705.

3.         U.S. Bank is acting solely in its capacity as Trustee for the ABS Loan Trust.



                                                                                  Respectfully Submitted,

                                                                                  U.S. Bank Trust National Association, as
                                                                                  Trustee for ABS Loan Trust,
                                                                                  By its attorneys,

Dated: October 8, 2020                                                            /s/ Reneau J. Longoria__________________
                                                                                  Reneau J. Longoria, Esq. (BBO #635118)
                                                                                  Brian C. Linehan, Esq. (BBO #690437)
                                                                                  Patrick D. Beaton, Esq. (BBO #661215)
                                                                                  Elizabeth W. Dailey, Esq. (BBO #562178)
                                                                                  Doonan, Graves & Longoria, LLC
                                                                                  100 Cummings Center Suite 225D
                                                                                  Beverly, MA 01915
                                                                                  Tel. (978) 921-2670
                                                                                  rjl@dgandl.com




U.S. Bank Trust National Association as Trustee v. Edward J. Abell, III, et al.
24 Lawndale Circle, Gloucester, MA
DG&L File No.: 56337                                                    2
               Case 1:20-cv-11834-WGY Document 2 Filed 10/09/20 Page 3 of 3




                                                CERTIFICATE OF SERVICE

        I, Reneau J. Longoria, Esq. certify that a true copy of the Corporate Disclosure Statement
was served upon the Plaintiffs in this action by electronic notification and/or mailing a true copy
of the same, first class mail; postage prepaid, on October 9, 2020, to:

Edward J. Abell, III                                                       Shilo M. McLeod-Abell
FMC Devens                                                                 14 Proctor Street, Apt. 2
42 Patton Road                                                             Gloucester, MA 01930
Ayer, MA 01432

Deutsche Bank National Trust Company                                       U.S. Department of Justice
2000 Avenue of the Stars                                                   U.S. Attorney’s Office for the
Los Angeles, CA 90067                                                      District of Massachusetts
                                                                           1 Courthouse Way
                                                                           Boston, MA 02210

Commonwealth of Massachusetts
Department of Revenue
100 Cambridge Street
Boston, MA 02204


                                                                                  /s/ Reneau J. Longoria
                                                                                  Reneau J. Longoria, Esq.




U.S. Bank Trust National Association as Trustee v. Edward J. Abell, III, et al.
24 Lawndale Circle, Gloucester, MA
DG&L File No.: 56337                                                    3
